DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4, 6-12, 14-17, and 19-23 remain pending in the application.
Claims 5, 13, and 18 are cancelled. 
Claims 21-23 are newly added.
Claims 1-4, 6-12, 14-17, and 19-23 are rejected under 35 U.S.C. 112(a).
Claims 1-4, 6-12, 14-17, and 19-23 are rejected under 35 U.S.C. 112(b).
Claims 1-4, 6-12, 14-17, and 19-23 are rejected under 35 U.S.C. 101.
Claims 1-4, 6-12, 14-17, and 19-23 are rejected under 35 U.S.C. 103.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
 
Response to Amendment and Arguments
The amendment filed 02/16/2021 has been entered. 

Applicant’s amendments to claims 1, 11, and 16 have overcome the objections previously set forth in the Final Office Action mailed 11/13/2020. The previous objections to claims 1, 11, and 16 have been withdrawn.

Applicant’s arguments with respect to the rejection of claims 1-20 under 35 U.S.C. 112(a) have been fully considered and are not persuasive.  Applicant recites possible variables used for each of the following functions: "predicting ... audience members for the panel discussion"; "predicting a range of questions from the audience members"; "identifying ones of the predicted questions that will not be answered at the panel discussion"; "searching for one or more additional panelists"; and "identifying content that will not be explained". However, Applicant does not describe how these variables are used in executing the functions. 
Regarding Applicant’s argument that paragraph 4 of Applicant’s disclosure discusses how to predict a range of question from the audience members, the specification discloses various bases of a prediction of possible ranges of questions that may come up during the panel discussion (see ¶ [0004] of Applicant’s disclosure), but does not disclose an algorithm or steps/procedure that specifies how the function of predicting a range of questions is performed. The discussion of information used to make a prediction does not satisfy the written description requirement of describing how the function of predicting is performed. Furthermore, the discussion of this limitation (see ¶ [0004] of Applicant’s disclosure) is simply a restatement of the function recited in the claim, and is not sufficient. Examiner draws Applicant’s attention to MPEP § 2161.01(I): “Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For how the inventor intended the function to be performed”.
Regarding Applicant’s argument that paragraphs 15-20 and 25 discuss how to identify predicted questions that will not be answered at the panel discussion, the discussion of this limitation (see paragraphs 15-20 and 25 of Applicant’s disclosure) is a mere restatement of the function recited in the claim, and is not sufficient.The specification does not disclose any further details regarding how the function of predicting ones of the questions that will not be answered is achieved, nor does it provide an algorithm or steps/procedure that specifies how the function of predicting ones of the questions that will not be answered is performed. 
Regarding Applicant’s argument that paragraphs 7, 16, 18, 20, and 25 discuss how to search for additional panelists, the discussion of this limitation (see paragraphs 7, 16, 18, 20, and 25 of Applicant’s disclosure) is a mere restatement of the function recited in the claim, and is not sufficient. The specification does not provide any further support for the function of searching. The specification does not provide an algorithm or steps/procedure that specifies how the function of searching is performed. The reason why a search might occur, or for whom, is not equivalent to an algorithm or steps/procedure that specifies how the function of searching is performed
Regarding Applicant’s argument that paragraphs 4-7, 15-20, 24, and 25 of Applicant’s disclosure discuss how to predict discussion content that will not be explained, Applicant’s disclosure does not disclose any further details regarding the function of predicting discussion content that will not be explained, nor does it provide an algorithm or steps/procedure that specifies how the function of how the function of predicting discussion content that will not be explained is achieved. 
Regarding Applicant’s argument that paragraph 25 of Applicant’s disclosure discusses the identification of past discussions and their use to help answer questions predicted for a planned panel discussion, the specification discloses the use of cognitive techniques and analytics to achieve the desired result of determining if there have been similar discussions in the past (see Applicant’s disclosure¶ [0008] and ¶ [0025]). Applicant fails to provide any specific algorithm or steps/procedure to show how the desired result is achieved.

Applicant’s arguments with respect to the rejection of claims 16-20 under 35 U.S.C. 101 for being directed to non-statutory subject matter have been fully considered and are persuasive due to the amendment to independent claim 16. The 35 U.S.C. 101 rejection of claims 16-20 for being directed to non-statutory subject matter has been withdrawn.

Applicant’s arguments with respect to the rejection of claims 1-20 under 35 U.S.C. 101 for being directed to an abstract idea without significantly more have been fully considered and are not persuasive. 
Regarding Applicant’s argument that claims 1, 11 and 16 as a whole integrate the alleged abstract idea into a practical application of electronically automating management of a panel discussion and that the claims recite significantly more than the abstract idea, Applicant’s disclosure and claims fail to disclose sufficient details regarding the automated procedure for predicting aspects of panel discussions. Implementing an abstract idea (such as predicting audience members and panel questions) 
 Regarding Applicant’s argument that the additional elements recite a specific improvement over prior art systems, Examiner draws Applicant’s attention to MPEP § 2106(a).: “The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement… An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art… the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology.” Applicant’s disclosure and claims fail to disclose sufficient details regarding the automated procedure for predicting aspects of panel discussions. Applicant’s disclosure and claims only discuss the prediction of aspects of the panel discussion in a conclusory manner, and fail to provide a technical explanation of the solution.
Regarding Applicant’s argument that Applicants' claimed invention cannot be performed in the mind because claim 1 requires predicting by the one or more processor units, a range of questions from the audience members, the processor units are recited at a high level of generality and is a generically recited computer component. This generically recited computer component amounts to simply implementing the abstract idea on a computer. This is not sufficient to integrate the abstract idea into a 

Applicant’s arguments with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive due to the amendment to independent claims 1, 11, and 16. The 35 U.S.C. 103 rejection of claims 1-20 has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly found prior art references.

Claim Objections
Claim 1 is objected to because of the following informalities:  “identifying, by the one or more processor units of the computer system, a knowledge level of the audience members and an interaction between the panelists and the audience members based on profiles of audience”. The phrase “based on profiles of audience” is grammatically incorrect. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4, 6-12, 14-17, and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “predicting, by the one or more processor units of the computer system, audience members for the panel discussion based on the identified topic and the panelists, and on the number of parameters related to the panelists and the audience members”. The specification discloses various bases of a prediction of possible audience members (see FIG. 3 304 and ¶ [0021] - ¶ [0023] of Applicant’s disclosure), but does not disclose an algorithm or steps/procedure that specifies how the function of predicting audience members is performed. The discussion of information used to make a prediction does not satisfy the written description requirement of describing how the function of predicting is performed. The desired result of taking various content as input and outputting a prediction is merely an outline of goals Applicant hopes to achieve: see Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997) “The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might how the function of predicting a range of questions is performed. The discussion of information used to make a prediction does not satisfy the written description requirement of describing how the function of predicting is performed. Furthermore, the discussion of this limitation (see ¶ [0004] of Applicant’s disclosure) is simply a restatement of the function recited in the claim, and is not sufficient. Examiner draws Applicant’s attention to MPEP § 2161.01(I): “Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”. 

Claim 11 recites “predicting audience members for the panel discussion based on the identified topic and the panelists, and on the number of parameters related to the panelists and the audience members”. The specification discloses various bases of a prediction of possible audience members (see FIG. 3 304; ¶ [0021] - ¶ [0023] of Applicant’s disclosure), but does not disclose an algorithm or steps/procedure that specifies how the function of predicting audience members is performed. The 

Claim 16 recites “predicting, by the computer, audience members for the panel discussion based on the identified topic and the panelists, and on the number of parameters related to the panelists and the audience members”. The specification discloses various bases of a prediction of possible audience members (see FIG. 3 304; ¶ [0021] - ¶ [0023] of Applicant’s disclosure), but does not disclose an algorithm or steps/procedure that specifies how the function of predicting audience members is performed. The discussion of information used to make a prediction does not satisfy the written description requirement of describing how the function of predicting is performed.  Additionally, claim 16 recites “predicting, by the computer, a range of questions from the audience members during the panel discussion”.  Similarly, the specification discloses various bases of a prediction of possible ranges of questions that may come up during the panel discussion (see ¶ [0004] of Applicant’s disclosure), but does not disclose an algorithm or steps/procedure that specifies how the function of predicting a range of questions is performed. The discussion of information used to make a prediction 

Claims 2 and 17 additionally recite, “identifying ones of the predicted questions that will not be answered at the panel discussion”.  The specification does not disclose any further details regarding the function of identifying ones of the predicted questions that will not be answered, nor does it provide an algorithm or steps/procedure that specifies how the function of identifying ones of the predicted questions that will not be answered is performed (see ¶ [0006], ¶ [0018], and ¶ [0020] of Applicant’s disclosure). 

Claims 3 and 17 additionally recite “searching for one or more additional panelists”. The specification does not provide any further support for the function of searching. The specification does not disclose any further details regarding how the searching is performed, nor does it provide an algorithm or steps/procedure that specifies how the function of searching is performed (see Applicant’s disclosure ¶ [0007]).

Claims 4 and 12 additionally recite “identifying content that will not be explained”. The specification does not disclose any further details regarding the function of identifying content that will not be explained, nor does it provide an algorithm or steps/procedure that specifies how the function of identifying content that will not be explained is performed (see ¶ [0006], ¶ [0018], and ¶ [0020] of Applicant’s disclosure).

Claims 10, 15, and 20 additionally recite “using cognitive techniques and analytics to identify past discussions on the topic of the currently planned panel discussion.” The specification discloses the use of cognitive techniques and analytics to achieve the desired result of determining if there have been similar discussions in the past (see Applicant’s disclosure¶ [0008] and ¶ [0025]). Applicant fails to provide any specific algorithm or steps/procedure to show how the desired result is achieved. Therefore, Applicant has failed to provide sufficient written description to show possession of the invention.

Claims 2-4, 6-10, and 21 are dependent from claim 1. Therefore, they inherit the defects of their respective parent claim and are rejected accordingly.

Claims 12, 14, 15, and 22 are dependent from claim 11. Therefore, they inherit the defects of their respective parent claim and are rejected accordingly.

Claims 17, 19, 20, and 23 are dependent from claim 16. Therefore, they inherit the defects of their respective parent claim and are rejected accordingly.



Claims 1-4, 6-12, 14-17, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 11, and 16 recite the relative phrase “ones of the predicted topics that will not be completely addressed”. The determination of whether something is “completely addressed” or not is relative to the content, and the individuals discussing the content. The phrase “completely addressed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 1, 11, and 16 further recite “nodes are identified that cannot fully explained”. The determination of whether something is “fully explained” or not is relative to the content, and the individuals discussing the content. The phrase “fully explained” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 2-4, 6-10, and 21 are dependent from claim 1. Therefore, they inherit the defects of their respective parent claim and are rejected accordingly.

Claims 12, 14, 15, and 22 are dependent from claim 11. Therefore, they inherit the defects of their respective parent claim and are rejected accordingly.

Claims 17, 19, 20, and 23 are dependent from claim 16. Therefore, they inherit the defects of their respective parent claim and are rejected accordingly.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	
Claims 1-4, 6-12, 14-17, and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites a method of receiving an input, accessing social media sites, predicting audience members for the panel discussion, identifying a knowledge level of the audience members and an interaction between the panelists and audience members, predicting a range of questions from the audience members, and predicting a discussion topic chain. The limitations of predicting audience members for the panel discussion, identifying a knowledge level of the audience members and an interaction between the panelists and audience members, predicting a range of questions from the audience members, predicting a discussion topic chain, and identifying a topic that will not be addressed, as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind. Other than reciting “by one or more processor units”, nothing in the claim elements preclude the steps from being performed in the human mind. Therefore, the claim limitations fall within the “Mental Processes” grouping of abstract ideas.
The additional elements of receiving, accessing, and processor units fail to integrate the judicial exception into a practical application. The processor units are recited at a high level of generality and is a generically recited computer component. This generically recited computer component amounts to simply implementing the abstract idea on a computer. The elements of receiving and accessing appear generic in nature. The elements amount to insignificant extra solution activity. Accordingly, in 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of processor units amounts to no more than mere instructions to apply the exception using a generic computer component. The receiving is insignificant extra-solution activity that the courts have found to be well understood routine and conventional activity. See MPEP 2106.05(d)(II)’s “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321”. The accessing is insignificant extra-solution activity that the courts have found to be well understood routine and conventional activity. See MPEP 2106.05(d)(II)’s “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. Thus, when viewed individually and as a combination, the claim elements do not amount to significantly more (i.e. an inventive concept) than the judicial exception. The claim is not patent eligible.

Claim 2 is dependent from claim 1. As such, the analysis of the method of claim 1 applies. The limitation of identifying ones of the predicted questions that will not be answered at the panel discussion, as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind. Nothing in the claim element precludes the step from being performed in the human mind. Therefore, the claim limitation falls within the “Mental Processes” grouping of abstract ideas. There are no additional elements introduced in this claim. 

Claim 3 is dependent from claim 2. As such, the analysis of the method of claim 2 applies. The limitation of searching for one or more additional panelists, as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind. Nothing in the claim element precludes the step from being performed in the human mind. Therefore, the claim limitation falls within the “Mental Processes” grouping of abstract ideas. There are no additional elements introduced in this claim. Accordingly, the abstract idea is not integrated into a practical application because there are no meaningful limits on practicing the abstract idea and it is not directed toward an improvement in another technology. Furthermore, the limitation taken individually, and as a claim in whole, does not add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible. 

Claim 4 is dependent from claim 1. As such, the analysis of the method of claim 1 applies. The limitations identifying content that will not be explained at the panel discussion; and searching for one or more additional panelists, as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind. Nothing in the claim elements precludes the steps from being performed in the human mind. Therefore, the claim limitations fall within the “Mental Processes” grouping of abstract ideas. There are no additional elements introduced in this claim. Accordingly, the abstract idea is not integrated into a practical application because there 


Claim 6 is dependent from claim 1. As such, the analysis of the method of claim 1 applies. The limitation of predicting the audience members based on defined social reputations of the panelists, as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind. Nothing in the claim element precludes the step from being performed in the human mind. Therefore, the claim limitation falls within the “Mental Processes” grouping of abstract ideas. There are no additional elements introduced in this claim. Accordingly, the abstract idea is not integrated into a practical application because there are no meaningful limits on practicing the abstract idea and it is not directed toward an improvement in another technology. Furthermore, the limitation taken individually, and as a claim in whole, does not add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible. 

Claim 7 is dependent from claim 6. As such, the analysis of the method of claim 6 applies. The limitation of predicting the audience members based on identified communications from the panelists about the topic, as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind. Nothing in the claim element precludes the step from being performed in the human mind. Therefore, the claim limitation falls within the “Mental Processes” grouping of abstract ideas. There are no additional elements introduced in this claim. Accordingly, the abstract idea is not integrated into a practical application because there are no 

Claim 8 is dependent from claim 7. As such, the analysis of the method of claim 7 applies. The limitation of predicting the audience members based on historical interactions among the panelists, as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind. Nothing in the claim element precludes the step from being performed in the human mind. Therefore, the claim limitation falls within the “Mental Processes” grouping of abstract ideas. There are no additional elements introduced in this claim. Accordingly, the abstract idea is not integrated into a practical application because there are no meaningful limits on practicing the abstract idea and it is not directed toward an improvement in another technology. Furthermore, the limitation taken individually, and as a claim in whole, does not add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.

Claim 9 is dependent from claim 8. As such, the analysis of the method of claim 8 applies. The limitation of predicting audience members based on identification of people who have attended specified events prior to the panel discussion, as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind. Nothing in the claim element precludes the step from being performed in the human mind. Therefore, the claim limitation falls within the “Mental Processes” grouping of abstract ideas. There are no additional elements introduced in this claim. Accordingly, the abstract idea is not integrated into a practical application because there are no meaningful limits on practicing the abstract idea and it is not 

Claim 10 is dependent from claim 1. As such, the analysis of the method of claim 1 applies. The limitations of identifying past discussions on the topic of the currently planned panel discussion, and getting answers to predicted questions, as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind. Other than reciting “using cognitive techniques and analytics”, similar to “by a processor” language, nothing in the claim element precludes the step from being performed in the human mind.  Therefore, the claim limitation falls within the “Mental Processes” grouping of abstract ideas. The additional element of using cognitive techniques and analytics is not described in any specificity. Cognitive techniques and analytics are recited at a high level of generality and are merely invoked as tools to perform the mental process. Accordingly, the abstract idea is not integrated into a practical application because there are no meaningful limits on practicing the abstract idea and it is not directed toward an improvement in another technology. Furthermore, the limitation taken individually, and as a claim in whole, does not add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.

Claim 21 is dependent from claim 1. As such, the analysis of the method of claim 1 applies. The limitation of identifying a further panelist or audience member to address a subject matter of the identified category, as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind. The additional element of communicating an invitation to further panelists appears generic in nature. The element amounts to e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321”. Thus, when viewed individually and as a combination, the claim elements do not amount to significantly more (i.e. an inventive concept) than the judicial exception. The claim is not patent eligible.

Claim 11 recites the same methodology of claim 1. As such, the analysis of claim 1 applies. The additional elements of a memory, and one or more processor units are recited at a high-level of generality such that they amount to mere instruction to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Additionally, mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim 12 is dependent from claim 11. As such, the analysis of the method of claim 11 applies. The limitations identifying discussion content that will not be explained at the panel discussion; and searching for one or more additional panelists, as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind. Nothing in the claim elements precludes the steps from being performed in the human mind. Therefore, 

Claim 14 is dependent from claim 11. As such, the analysis of the method of claim 11 applies. The limitation of predicting the audience members based on defined social reputations of the panelists, as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind. Nothing in the claim element precludes the step from being performed in the human mind. Therefore, the claim limitation falls within the “Mental Processes” grouping of abstract ideas. There are no additional elements introduced in this claim. Accordingly, the abstract idea is not integrated into a practical application because there are no meaningful limits on practicing the abstract idea and it is not directed toward an improvement in another technology. Furthermore, the limitation taken individually, and as a claim in whole, does not add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible. 

Claim 15 is dependent from claim 11. As such, the analysis of the method of claim 11 applies. The limitations of identifying past discussions on the topic of the currently planned panel discussion, and getting answers to predicted questions, as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind. Other than reciting “using cognitive techniques and analytics”, similar to “by a processor” language, nothing in the 

Claim 22 is dependent from claim 11. As such, the analysis of the method of claim 11 applies. The limitation of identifying a further panelist or audience member to address a subject matter of the identified category, as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind. The additional element of communicating an invitation to further panelists appears generic in nature. The element amounts to insignificant extra solution activity. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are not directed toward an improvement in another technology. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The communicating is insignificant extra-solution activity that the courts have found to be well understood routine and conventional activity. See MPEP 2106.05(d)(II)’s “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321”. Thus, when viewed individually and as a combination, the claim elements do not amount to significantly more (i.e. an inventive concept) than the judicial exception. The claim is not patent eligible.


Claim 16 recites the same methodology of claim 1. As such, the analysis of claim 1 applies. The additional elements of a non-transitory computer readable storage medium, and a computer are recited at a high-level of generality such that they amount to mere instruction to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Additionally, mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim 17 is dependent from claim 16. As such, the analysis of the method of claim 16 applies. The limitations of identifying ones of the predicted questions that will not be answered at the panel discussion; and searching for one or more additional panelists, as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind. Nothing in the claim elements precludes the steps from being performed in the human mind. Therefore, the claim limitations fall within the “Mental Processes” grouping of abstract ideas. There are no additional elements introduced in this claim. Accordingly, the abstract idea is not integrated into a practical application because there are no meaningful limits on practicing the abstract idea and it is not directed toward an improvement in another technology. Furthermore, the limitations taken individually, and as a claim in whole, does not add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible. 

Claim 19 is dependent from claim 16. As such, the analysis of the method of claim 16 applies. The limitation predicting the audience members based on historical interactions among the panelists and identification of people who have attended specified events prior to the panel discussion, as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind. Nothing in the claim elements preclude the steps from being performed in the human mind.  Therefore, the claim limitations fall within the “Mental Processes” grouping of abstract ideas. There are no additional elements introduced in this claim. Accordingly, the abstract idea is not integrated into a practical application because there are no meaningful limits on practicing the abstract idea and it is not directed toward an improvement in another technology. Furthermore, the limitations taken individually, and as a claim in whole, does not add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible. 

Claim 20 is dependent from claim 16. As such, the analysis of the method of claim 16 applies. The limitations of identifying past discussions on the topic of the currently planned panel discussion, and getting answers to predicted questions, as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind Other than reciting “using cognitive techniques and analytics”, similar to “by a processor” language, nothing in the claim element precludes the step from being performed in the human mind.  Therefore, the claim limitation falls within the “Mental Processes” grouping of abstract ideas. The additional element of using cognitive techniques and analytics is not described in any specificity. Cognitive techniques and analytics are recited at a high level of generality and are merely invoked as tools to perform the mental process. Accordingly, the abstract idea is not integrated into a practical application because there are no meaningful limits on practicing the abstract idea and it is not directed toward an improvement in 

Claim 23 is dependent from claim 16. As such, the analysis of the method of claim 16 applies. The limitation of identifying a further panelist or audience member to address a subject matter of the identified category, as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind. The additional element of communicating an invitation to further panelists appears generic in nature. The element amounts to insignificant extra solution activity. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are not directed toward an improvement in another technology. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The communicating is insignificant extra-solution activity that the courts have found to be well understood routine and conventional activity. See MPEP 2106.05(d)(II)’s “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321”. Thus, when viewed individually and as a combination, the claim elements do not amount to significantly more (i.e. an inventive concept) than the judicial exception. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4, 6-12, 14-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Stoner et al. (US 2018/0108266), Gee et al. (US 2017/0220934), Rapaport et al. (US 2014/0236953), Weber et al. (US 2004/0243422), and Archambault et al. (US 8,478,735).

Regarding claim 1, Stoner et al., in the analogous field of predicting questions, teaches a computer-implemented method of predicting a range of questions that will come up in a panel discussion (question handling module can predict questions, ¶ [0054]), the method comprising: receiving, at one or more processor units of a computer system (memory, processors, software, ¶ [0025]), input identifying a topic and panelists for the panel discussion (the prediction of relevant questions is made based on the title of the broadcast and broadcast hosts, ¶ [0054]); 
based on the identified topic and panelists, [], predicting, by the one or more processor units, a range of questions from the audience members during the panel discussion (the prediction of relevant questions is made based on the title of the broadcast and broadcast hosts, ¶ [0054]). 

However, Stoner et al. does not teach accessing, using the one or more processor units, one or more social media sites to obtain content comprising a number of parameters relating to audience members and the panelists; predicting, by the one or more processor units of the computer system, audience members for the panel discussion based on the identified topic and the panelists, and on the number of parameters related to the panelists and the audience members; identifying, by the one or more processor units of the computer system, a knowledge level of the audience members and an interaction between the panelists and the audience members based on profiles of audience; [] the predicted audience members, and identified knowledge level of the audience members and the interaction between the panelists and the audience members []
Gee et al., in the analogous field of predicting relevant discussions, teaches accessing, using the one or more processor units, one or more social media sites to obtain content comprising a number of parameters relating to audience members and the panelists (social graph 212, FIG. 2; training data includes industry type, education level, interactions of various member accounts, ¶ [0015])) ;
predicting, by the one or more processor units of the computer system, audience members for the panel discussion based on the identified topic and the panelists, and on the number of parameters related to the panelists and the audience members (discussion members are predicted based on members of the discussion group, ¶ [0015] and keywords representative of the discussion content, ¶[0035] ); 
identifying, by the one or more processor units of the computer system, a knowledge level of the audience members and an interaction between the panelists and the audience members based on profiles of audience (data includes industry type, education level, interactions of various member accounts, ¶ [0015]); and 
[]  the predicted audience members, and identified knowledge level of the audience members and the interaction between the panelists and the audience members [] (training data includes industry type, education level, interactions of various member accounts, ¶ [0015])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Stoner et al. with that of Gee et al. and to predict audience members for a discussion based on a topic and the panelists, and identifying a knowledge level and interaction between the panelists and the audience members to base a prediction 

However, the combination of Stoner et al., and Gee et al. does not teach including predicting a discussion topic chain, including a multitude of topic nodes, for the panel discussion, the discussion topic chain including a multitude of topic nodes representing topics predicted to be discussed at the panel discussion; and using the topic chain to identify ones of the predicted topics that will not be completely addressed at the panel discussion, including and if one or more of the nodes are identified that cannot be adequately addressed with the panelists or the audience members, identifying categories of said one or more nodes.
Rapaport et al., in the analogous field of predicting relevant discussions, teaches including predicting a discussion topic chain, including a multitude of topic nodes, for the panel discussion (hierarchy tree containing topic nodes, Abstract), if one or more of the nodes are identified that cannot be fully explained with the panelists or the audience members, identifying categories of said one or more nodes (a real time changing indexing tree having hierarchically interconnected nodes representing topics, ¶ [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Stoner et al. and Gee et al. with that of Rapaport et al. and to predict a discussion topic chain in order to be able to represent the dynamic nature and evolution of a discussion, (Rapaport et al., ¶ [0018]).

However, the combination of Stoner et al., Gee et al., and Rapaport et al. does not teach comparing the predicted range of questions against profiles of each of the panelists and the audience to identify who can address predicted questions in said range of questions, 2 J:\JBM\1110\34365\US M02549\2020-06-12 NFOA\34365.AM1.docdetermining if each node of the predicted discussion topic chain can be addressed by the panelists or the audience members
Weber at al., in the analogous field of event management, teaches comparing the predicted range of questions against profiles of each of the panelists and the audience to identify who can address the questions, 2 J:\JBM\1110\34365\US M02549\2020-06-12 NFOA\34365.AM1.docdetermining if each node of the predicted discussion topic chain can be addressed by the panelists or the audience members (a prime candidate to address an event is identified based on a certain skills base, ¶ [0029]). IN920160320US1 12 I:\IBM\1110\34365\SPECIFICATION\IN920160320US 1_Apphcaton docx  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Stoner et al., Gee et al., and Rapaport et al. with that of Weber et al. and to determine if the panelists/audience are capable of addressing the questions. By doing so, one who is most suited to address the event may be identified (Weber et al., ¶ [0029]).

However, the combination of Stoner et al., Gee et al., Rapaport et al., and Weber et al. do not teach initiating a search of said social media sites to identify a further panelist or audience member to address a subject matter of the identified category of said one or more nodes.
Archambault et al., in the analogous field of search customization based on user profiles, teaches initiating a search of said social media sites to identify a further panelist or audience member to address a subject matter of the identified category of said one or more nodes (identifies subject matter experts in a social network, Col. 2 lines 6-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Stoner et al., Gee et al., Rapaport et al., and Weber et al. with that of Archambault et al. and to search social media sites to identify individuals who 

Regarding claim 2, the combination of Stoner et al., Gee et al., Rapaport et al., Weber et al., and Archambault et al. teaches the method according to claim 1, as shown above. The combination further teaches wherein the predicting a range of questions from the audience members includes identifying ones of the predicted questions that will not be answered at the panel discussion (Stoner et al.: the host can delete or ignore a question, ¶ [0058]).  
	
Regarding claim 3, the combination of Stoner et al., Gee et al., Rapaport et al., Weber et al., and Archambault et al. teaches the method according to claim 2, as described prior. The combination further teaches searching for one or more additional panelists based on the identified ones of the predicted questions that will not be answered at the panel discussion. (Weber et al.: a prime candidate to address an event is identified based on a certain skills base, ¶ [0029]). IN920160320US1 12 I:\IBM\1110\34365\SPECIFICATION\IN920160320US 1_Apphcaton docx  
	
Regarding claim 4, the combination of Stoner et al., Gee et al., Rapaport et al., Weber et al., and Archambault et al. teaches the method according to claim 1, as  described prior. The combination further teaches further comprising: identifying content that will not be explained at the panel discussion according to a defined procedure (Stoner et al.: question handling module can predict questions, ¶ [0054]; the host can delete or ignore a question, ¶ [0058] ); and searching for one or more additional panelists based on the identified content that will not be explained at the panel discussion according to the defined procedure (Weber et al.: a prime candidate to address an event is identified based on a certain skills base, ¶ [0029]).  

Regarding claim 6, the combination of Stoner et al., Gee et al., Rapaport et al., Weber et al., and Archambault et al. teaches the method according to claim 1, as shown above. The combination further teaches wherein the predicting audience members includes predicting the audience members based on a parameter comprising defined social reputations of the panelists (Gee et al.: training data to predict relevant audience members for a discussion group include interactions comprising social network activity, ¶ [0015]).  

Regarding claim 7, the combination of Stoner et al., Gee et al., Rapaport et al., Weber et al., and Archambault et al. teaches the method according to claim 6, as shown above. The combination further teaches wherein the predicting audience members further includes predicting the audience members based on a parameter comprising identified communications from the panelists about the topic (Gee et al.: training data to predict relevant audience members for a discussion group include interactions comprising social network activity such as authoring a discussion, ¶ [0015]).

Regarding claim 8, the combination of Stoner et al., Gee et al., Rapaport et al., Weber et al., and Archambault et al. teaches the method according to claim 7, as shown above. The combination further teaches wherein the predicting audience members further includes predicting the audience members based on a parameter comprising historical interactions among the panelists (Gee et al.: The training data also includes profile attributes of the various member accounts who interact with one or more discussions and/or are authors of one or more discussions, ¶ [0015]).

Regarding claim 9, the combination of Stoner et al., Gee et al., Rapaport et al., Weber et al., and Archambault et al. teaches the method according to claim 8, as shown above. The combination further teaches wherein the predicting audience members further includes predicting audience members based on a parameter comprising identification of people who have attended specified events prior to the panel discussion (Gee et al. : The training data includes interactions of various member accounts with regard to various discussions, ¶ [0015]).

Regarding claim 10, the combination of Stoner et al., Gee et al., Rapaport et al., Weber et al., and Archambault et al. teaches the method according to claim 1, as shown above. The combination further teaches the panel discussion is a currently planned panel discussion (Stoner et al.: the interactive media session can be performed at a predetermined time and day, ¶ [0057]); and the predicting a range of questions from the audience members includes using cognitive techniques and analytics (Stoner et al.: predictions are made based on similarities, patterns, matching or related keywords, and any of a variety of algorithms, heuristics, machine learning, and/or artificial intelligence methods, ¶ [0054]) to identify past discussions on the topic of the currently planned panel discussion (Stoner et al.: contextually relevant questions previously submitted may be stored, ¶ [0054]), and to get from the identified past discussions, answers to the questions predicted from the audience members of the currently planned panel discussion (Stoner et al. : questions can be tracked historically and similar questions may be submitted to the host, ¶ [0054]; questions submitted to the queue are answered by the host, ¶ [0002]).

claim 21, the combination of Stoner et al., Gee et al., Rapaport et al., Weber et al., and Archambault et al. teaches wherein responsive to identifying a further panelist or audience member to address a subject matter of the identified category: communicating an invitation to said further panelist or audience member to address the topic chain node of the identified category (Weber et al.: Messages can be sent at 260 with dynamic expansion of the target population, ¶ [0029]-[0030])

Claims 11, 12, 14, 15, and 22 amount to a computer system including a memory comprising instructions that, when executed by one or more processors, performs the method of claims 1, 4, 6 and 7, 10, and 21 respectively.  Accordingly, Claims 11, 12, 14, 15, and 22 are rejected for substantially the same reasons as presented above for claims 1, 4, 6 and 7, 10, and 21 and based on the references’ disclosure of the necessary supporting hardware and software (Stoner et al.: memory, processors, software, ¶ [0025]). 

Claims 16, 17, 19, 20, and 23 amount to a computer readable storage medium comprising instructions that, when executed by one or more processors, performs the method of claims 1, 2 and 3, 8 and 9, 10, and 21 respectively.  Accordingly, Claims 16, 17, 19, 20, and 23 are rejected for substantially the same reasons as presented above for claims 1, 2 and 3, 8 and 9, 10, and 21 and based on the references’ disclosure of the necessary supporting hardware and software (Stoner et al.: memory, processors, software, ¶ [0025]; computer readable storage media, ¶ [0020]). 


	Conclusion

Wu (US 2018/0196796) teaches creating a knowledge graph of the determined conversation topics (see FIG. 11).
Wang et al. (US 2020/0092341) teaches adding a topic participant to the topic discussion group based on the target content and/or the discussion topic title by searching historical topic discussion groups with similar content (see abstract, ¶ [0101]).
Markus et al. (US 2008/0229244) teaches identifying a network member as potentially possessing useful information about a topic so the network member can be returned by a search (see ¶ [0019]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624.  The examiner can normally be reached on Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        02/27/2021

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156